Case 1:18-cv-02852-JBW-PK Document 38 Filed 12/13/18 Page 1 of 2 PageID #: 1583



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------X
 GOVERNMENT EMPLOYEES INSURANCE CO.,
 GEICO INDEMNITY CO., GEICO GENERAL INSURANCE
 COMPANY and GEICO CASUALTY CO.,                                                  Docket No.:               D
                                                                                  1:18-CV-02852 (JBW)(PK)   1
                                 Plaintiffs,                                                                0

               -against-

 A.R.A MEDICAL CARE, P.C., et al.

                                  Defendants.
 ------------------------------------------------------------------------X


                     NOTICE OF MOTION FOR DEFAULT JUDGMENT

           PLEASE TAKE NOTICE that Plaintiffs Government Employees Insurance Company,

 GEICO Indemnity Company, GEICO General Insurance Company, and GEICO Casualty

 Company respectfully move this Court for an Order, pursuant to Fed. R. Civ. P. 55(b)(2),

 granting default judgments against Therapeutic Chiropractic Services, P.C. and David

 Hershkowitz, D.C.

           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b), any

 papers in opposition to this motion shall be served within 14 days of service of these motion

 papers.

 Dated: Uniondale, New York
        December 13, 2018
                                               Respectfully submitted,

                                               RIVKIN RADLER LLP

                                               By:     /s/ Priscilla D. Kam
                                                       Barry I. Levy, Esq. (BL 2190)
                                                       Michael A. Sirignano, Esq. (MS 5263)
                                                       Priscilla D. Kam, Esq. (PK 1505)
                                                       926 RXR Plaza
Case 1:18-cv-02852-JBW-PK Document 38 Filed 12/13/18 Page 2 of 2 PageID #: 1584



                                    Uniondale, NY 11556-0926
                                    Tel.: (516) 357-3000
                                    Fax: (516) 357-3333

                                    Counsel for Plaintiffs Government Employees
                                    Insurance Company, GEICO Indemnity Company,
                                    GEICO General Insurance Company, and GEICO
                                    Casualty Company
